Citation Nr: 0726167	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1942 to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the RO has 
certified for appeal issues including entitlement to 
Dependent's Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318, entitlement to accrued benefits, and 
entitlement to Dependents Education Assistance, the 
appellant's correspondence clearly indicates her desire to 
perfect only the service connection cause of death claim.  
The appellant also withdrew her request for a Board hearing 
by correspondence dated in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the appellant was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in 
November 2002.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  

In this case, the available public records and VA and private 
medical opinions indicate the veteran died as a result of non 
small cell lung cancer.  In private medical statements 
submitted in support of the claim Dr. William McNulty noted 
the veteran had a history of asbestos exposure during service 
and that medical literature demonstrated an association 
between asbestos exposure and lung cancer.  A June 2004 VA 
medical opinion, however, found the veteran's lung cancer and 
chronic obstructive pulmonary disease were more likely 
related to his smoking.  It was noted that there was no 
evidence of asbestos-induced disease in the available record 
and that a copy of a biopsy report referenced in medical 
records was not available for review.  The Board notes that a 
copy of a March 2001 surgical pathology report was 
subsequently added to the record, but that the treatment 
records from the veteran's family practice physician, Dr. 
Dewey Bridger, III, have not been obtained.  In light of the 
inconsistent medical etiology opinions of record, the Board 
finds additional development is required for an adequate 
determination.

The Board also notes that service records show that the 
veteran served as a landing craft Boatswain's Mate Second 
Class aboard the U.S.S. Barnwell (APA-132) and that on 
October 22, 1945, he participated in landing occupation 
forces in Kure, Japan.  VA regulations provide that diseases 
specific to radiation-exposed veterans, including cancer of 
the lung, shall be presumed to have been incurred in service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  The term radiation-exposed 
veteran means either a veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  The 
term "occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions.  38 C.F.R. § 3.309(d)(3)(vii).  
Although this matter was not previously addressed by the 
agency of original jurisdiction, by statute Board decisions 
must be based upon the entire record and all applicable 
provisions of law and regulation.  See 38 U.S.C.A. § 7104 
(West 2002); Douglas v. Derwinski, 2 Vet. App. 435, 438-39 
(1992) (en banc).  Therefore, additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  Appropriate efforts should be taken 
to obtain copies of any pertinent private 
medical treatment records from Dr. Dewey 
Bridger, III.  

3.  Appropriate efforts should be taken 
to verify the veteran's proximity in his 
official military duties to the city 
limits of Hiroshima, Japan, in October 
1945.  Any additional development 
required as a result of VA regulations 
should be completed.  See 38 C.F.R. 
§ 3.311 (2006).

4.  Thereafter, the veteran's claims file 
should be reviewed by an appropriate 
physician specializing in lung disease 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that an 
immediate or underlying cause of his 
death was incurred as a result of service 
to include any exposure to asbestos or 
ionizing radiation.  

A notation to the effect that a record 
review took place should be included in 
the report.  Opinions should be provided 
based on a review of the medical evidence 
of record and sound medical principles.  
A complete rationale for all opinions 
expressed should be set forth in the 
examination report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the appellant 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



